Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:
Claim 1 recites “a memory storing instructions that, when executed by the at least one processor (714)”. It should be changed to “a memory storing instructions that, when executed by the at least one processor and a viewpoint for the virtual camera”.
Claim 17 recites “selecting: a value of E which is a parameter describing desired dynamic content of the scene in the output image, intrinsic camera parameter values of a virtual camera associated with the output image, a viewpoint for the virtual camera;”. It should be changed to “selectingand a viewpoint for the virtual camera”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 3rd limitation recites “given points in the dynamic 3D scene”. The term 3D is undefined.
Claim 1 4th limitation recites “accessing a trained machine learning model which has been trained to produce colour and density values, given points in the dynamic 3D scene, a viewing direction and a value of E;”. The claim limitations do not define how the produced colour and density values, given points in the dynamic 3D scene, a viewing direction and a value of E are utilized in the subsequent steps to produce pixel values in the output image.
Claim 1 7th limitation recites “for individual ones of the sampled points, a viewing direction being a direction of the corresponding ray, and E, query the machine learning model to produce colour and opacity values at the sampled point with the dynamic content of the scene as specified by E;”. It is unclear to the examiner how E is related to the individual ones of the sample points and how the viewing direction is utilized to produce colour and opacity values at the sample point. Moreover, the limitation does not define how the machine learning model is queried to produce colour and opacity values at the sample point. Furthermore, it is unclear to the examiner the relationships between the selecting step, accessing step, and query the machine learning model step.
Claim 1 recites the limitation "the dynamic 3D scene" in 3rd limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the machine learning model" in 7th limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 2th limitation recites “accessing a trained machine learning model which has been trained to produce colour and density values, given points in the dynamic 3D scene, a viewing direction and a value of E;”. The claim limitations do not define how the produced colour and density values, given points in the dynamic 3D scene, a viewing direction and a value of E are utilized in the subsequent steps to produce pixel values in the output image.
Claim 17 5th limitation recites “for individual ones of the sampled points, a viewing direction being a direction of the corresponding ray, and E, query the machine learning model to produce colour and opacity values at the sampled point with the dynamic content of the scene as specified by E;”. It is unclear to the examiner how E is related to the individual ones of the sample points and how the viewing direction is utilized to produce colour and opacity values at the sample point. Moreover, the limitation does not define how the machine learning model is queried to produce colour and opacity values at the sample point. Furthermore, it is unclear to the examiner the relationships between the selecting step, accessing step, and query the machine learning model step.
Claim 17 recites the limitation "the dynamic 3D scene" in 2rd limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the machine learning model" in 5th limitation.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612